DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
In paragraph 85, delete “signal 10”, and insert --signal 11-- as per Fig. 2.
In paragraph 85, delete “external device 18”, and insert --external device 22-- as per Fig. 2.
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  On line 1 of claim 7, delete “5”, and insert 6 to correct the lack of antecedent basis for “the vacuum process”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 25 and 26 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In claims 25 and 26, the term “about” makes it unclear what the limit for the resistor tolerance is in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 20-22, 28-33, 35, 41 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0182381 to Comeaux et al. (Comeaux).
Claim 1
With regard to providing a valve assembly movable from an open position to a closed position and comprising a seal seated within the valve and in contact with a surface of the valve assembly, wherein when the seal is in operation it is subject to degradation; Comeaux teaches a gate valve with valve seats that include seal rings and that is movable between an open position and a closed position (Fig. 1, gate valve 20; Fig. 2, valve seats 31, 32; pars. 23-25).
With regard to placing at least one sensor for measuring micro strain on a surface of the valve assembly or within the valve assembly; Comeaux teaches PZT patches that can be strain level sensors (Fig. 2, PZT patches 41, 43, 45; pars. 28-30, 45, 59).
With regard to placing the valve assembly in an operation wherein the seal is subject to degradation and initiating the operation of the valve assembly; Comeaux teaches using the gate valve (par. 25).
With regard to at a time after the operation is initiated, recording micro strain data and at least one other property related to a condition selected from an ambient condition of operation and a condition related to degradation of the seal; Comeaux teaches receiving a strain level signature and other conditions including temperature, vibration and acoustic emissions (pars. 46, 47, 63, 64).
With regard to analyzing the recorded data against baseline data associated with 100% seal life to evaluate seal life at the time after the operation is initiated as a percentage of seal life less than 100%; Comeaux teaches using the data with a baseline to determine if a seal should be replaced and a level of surface degradation (pars. 39, 40, 47, 60, 61, 63, 64, 68).
Claim 3
Comeaux teaches that the valve assembly is one of a valve assembly with a door, a pendulum valve assembly, and an isolation valve assembly (Fig. 1, fluid blocking body portion 35, corresponds at least to a door; par. 25).
Claim 20
Comeaux teaches that the at least one sensor is a strain gage (par. 30).
Claim 21
Comeaux teaches that the at least one other property is related to an ambient condition of operation and is selected from one or more of temperature, humidity, and vibration, and monitoring of such condition of operation is used to compensate for ambient noise (pars. 37, 47, 61, 12).
Claim 22
Comeaux teaches that at least one sensor is placed to measure each of the at least one other property (pars. 37, 47, 61, 12).
Claim 28
Comeaux teaches that the baseline data is measured after calibrating the valve assembly (par. 23, provisions for calibrating reference signatures).
Claim 29
Comeaux teaches that the baseline data is measured after the valve assembly is in operation and the valve is under pressure, based in part on initial micro strain data (pars. 46, 47, 60, 61, determinations made using a baseline intensity prior to substantial degradation).
Claim 30
Comeaux teaches that the baseline data is measured when a load is applied to the valve and then removed, based at least in part on initial micro strain data (pars. 46, 47, 60, 61).
Claim 31
Comeaux teaches that the baseline data is created by measuring initial micro strain data at 100% seal life and again at one or more percentages of seal life to create an adjusted range of baseline data (pars. 46, 47, 60, 61).
Claim 32
Comeaux teaches that the baseline data is saved and incorporated into a database for predicting seal life for a type of door and seal in a specific process (par. 46; par. 33, database with signatures used to identify status; pars. 44, 63 65, 68, 70-73).
Claim 33
With regard to at least one memory for storing computer-executable instructions; Comeaux teaches a memory (pars. 38, 60).
With regard to at least one processing unit for executing the instructions stored in the memory, wherein execution of the instructions programs the at least one processing unit to perform operations; Comeaux teaches processors (pars. 38, 60).
With regard to engaging a valve assembly movable from an open position to a closed position, to place the valve assembly in operation, wherein the valve assembly comprises a seal and the seal is seated within the valve and in contact with a surface of the valve assembly, and wherein pressure is applied to the valve assembly in operation and the seal is subject to degradation; Comeaux teaches a gate valve with valve seats that include seal rings and that is movable between an open position and a closed position (Fig. 1, gate valve 20; Fig. 2, valve seats 31, 32; pars. 23-25).
With regard to receiving from a circuit a signal from a change in voltage, wherein the circuit is in communication with at least one sensor for measuring micro strain on a surface of the valve assembly or within the valve assembly; Comeaux teaches PZT patches that can be strain level sensors (Fig. 2, PZT patches 41, 43, 45; pars. 28-30, 45, 59).
With regard to recording micro strain data and at least one other property related to a condition selected from an ambient condition of operation and a condition related to degradation of the seal after operation of the valve assembly is initiated; Comeaux teaches receiving a strain level signature and other conditions including temperature, vibration and acoustic emissions (pars. 46, 47, 63, 64).
With regard to analyzing the recorded data against baseline data associated with 100% seal life to evaluate seal life at the time after the operation of the valve assembly is initiated as a percentage of seal life less than 100%; Comeaux teaches using the data with a baseline to determine if a seal should be replaced and a level of surface degradation (pars. 39, 40, 47, 60, 61, 63, 64, 68).
Claim 35
Comeaux teaches that the valve assembly is one of a valve assembly with a door, a pendulum valve assembly, and an isolation valve assembly (Fig. 1, fluid blocking body portion 35; par. 25).
Claim 41
With regard to a valve assembly movable from an open position to a closed position, comprising a seal which is seated within the valve assembly and is in contact with a surface of the valve assembly, wherein in operation of the valve assembly, the seal is under pressure and is subject to degradation; Comeaux teaches a gate valve with valve seats that include seal rings and that is movable between an open position and a closed position (Fig. 1, gate valve 20; Fig. 2, valve seats 31, 32; pars. 23-25).
With regard to at least one sensor for measuring micro strain on a surface of the valve assembly or within the valve assembly, and at least one sensor for measuring at least one other property related to a condition selected from an ambient condition of operation and a condition related to degradation of the seal in operation, wherein the sensor is in communication with a circuit capable of sending a signal from a change in voltage; Comeaux teaches PZT patches that can be strain level sensors (Fig. 2, PZT patches 41, 43, 45; pars. 28-30, 45, 59) and receiving other conditions including temperature, vibration and acoustic emissions (pars. 46, 47, 63, 64).
Claim 44
Comeaux teaches that the valve assembly is one of a valve assembly with a door, a pendulum valve assembly, and an isolation valve assembly (Fig. 1, fluid blocking body portion 35; par. 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5, 10, 11, 16, 17, 34, 36, 37, 43, 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comeaux in view of DE 102006001131 A1 to Ludwig (Ludwig).
Claim 2
Comeaux teaches all the limitations of claim 1 upon which claim 2 depends.  Comeaux does not teach that the seal has elastomeric properties.  Ludwig teaches a seal with elastomeric properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring, as taught by Comeaux, to include a seal with elastomeric properties, as taught by Ludwig, because then the seal could prevent leakage under various conditions (Ludwig, pars. 2, 3). 
Claim 4
Comeaux teaches all the limitations of claim 3 upon which claim 4 depends.  Comeaux does not teach that the valve assembly is the valve assembly with a door and the door is configured for covering an opening in a process chamber, and the valve assembly further comprises a valve for operating the door from the open position to the closed position and the seal contacts the door.  Ludwig teaches a closing element that contacts the seal in a valve housing (pars. 39, 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring, as taught by Comeaux, to include a closing door, as taught by Ludwig, to prevent the mixing of two hostile media (Ludwig, par. 2).
Claim 5
Comeaux teaches placing the at least one sensor on an exterior surface of the door for measuring micro strain (Fig. 2, PZT patch 41; pars. 25, 28, 29).
Claim 10
Comeaux teaches all the limitations of claim 3 upon which claims 4 and 10 depend.  Comeaux does not teach that the seal is mechanically affixed to a surface of the door.  Ludwig teaches a closing element that contacts the seal in a valve housing (pars. 39, 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring, as taught by Comeaux, to include a closing door, as taught by Ludwig, to prevent the mixing of two hostile media (Ludwig, par. 2).
Claim 11
Comeaux teaches all the limitations of claim 3 upon which claims 4 and 11 depend.  Comeaux does not teach that the seal has elastomeric properties.  Ludwig teaches a seal with elastomeric properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring, as taught by Comeaux, to include a seal with elastomeric properties, as taught by Ludwig, because then the seal could prevent leakage under various conditions (Ludwig, pars. 2, 3).
Claim 16
Comeaux teaches that the baseline data is measured after calibrating the door (par. 23).
Claim 17
Comeaux teaches that the baseline data is measured when a load is applied to the door and then removed, based at least in part on initial micro strain data (pars. 47, 61).
Claim 34
Comeaux teaches all the limitations of claim 33 upon which claim 34 depends.  Comeaux does not teach that the seal has elastomeric properties.  Ludwig teaches a seal with elastomeric properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring, as taught by Comeaux, to include a seal with elastomeric properties, as taught by Ludwig, because then the seal could prevent leakage under various conditions (Ludwig, pars. 2, 3).
Claim 36
Comeaux teaches all the limitations of claim 35 upon which claim 36 depends.  Comeaux does not teach that the valve assembly is the valve assembly with a door and the door is configured for covering an opening in a process chamber, and the valve assembly further comprises a valve for operating the door from the open position to the closed position and the seal contacts the door.  Ludwig teaches a closing element that contacts the seal in a valve housing (pars. 39, 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring, as taught by Comeaux, to include a closing door, as taught by Ludwig, to prevent the mixing of two hostile media (Ludwig, par. 2).
Claim 37
Comeaux teaches that at least one sensor is placed on an exterior surface of the door for measuring micro strain (Fig. 2, PZT patch 41; pars. 25, 28, 29).
Claim 43
Comeaux teaches all the limitations of claim 41 upon which claim 43 depends.  Comeaux does not teach that the seal has elastomeric properties.  Ludwig teaches a seal with elastomeric properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring, as taught by Comeaux, to include a seal with elastomeric properties, as taught by Ludwig, because then the seal could prevent leakage under various conditions (Ludwig, pars. 2, 3).
Claim 45
Comeaux teaches all the limitations of claim 44 upon which claim 45 depends.  Comeaux does not teach that the valve assembly is the valve assembly with a door and the door is configured for covering an opening in a process chamber, and the valve assembly further comprises a valve for operating the door from the open position to the closed position and the seal contacts the door.  Ludwig teaches a closing element that contacts the seal in a valve housing (pars. 39, 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring, as taught by Comeaux, to include a closing door, as taught by Ludwig, to prevent the mixing of two hostile media (Ludwig, par. 2).
Claim 46
Comeaux teaches that at least one sensor is placed on an exterior surface of the door for measuring micro strain (Fig. 2, PZT patch 41; pars. 25, 28, 29).
Claim(s) 6, 38 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comeaux in view of Ludwig as applied to claims 5, 37 and 45 above, and further in view of US Patent Application Publication 2009/0197015 to Kudela et al. (Kudela).
Claim 6
Comeaux and Ludwig teach all the limitations of claim 5 upon which claim 6 depends.  Comeaux and Ludwig do not teach that initiating operation of the valve assembly comprises initiating a vacuum process when the door is in the closed position.  Kudela teaches using a slit valve door to initiate a vacuum-tight seal (par. 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring combination, as taught by Comeaux and Ludwig, to include a vacuum-tight seal, as taught by Kudela, because then seal status in processes that require a vacuum would have been monitored.
Claim 38
Comeaux and Ludwig teach all the limitations of claim 37 upon which claim 38 depends.  Comeaux and Ludwig do not teach that initiating operation of the valve assembly comprises initiating a vacuum process when the door is in the closed position.  Kudela teaches using a slit valve door to initiate a vacuum-tight seal (par. 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring combination, as taught by Comeaux and Ludwig, to include a vacuum-tight seal, as taught by Kudela, because then seal status in processes that require a vacuum would have been monitored.
Claim 47
Comeaux and Ludwig teach all the limitations of claim 45 upon which claim 47 depends.  Comeaux and Ludwig do not teach that initiating operation of the valve assembly comprises initiating a vacuum process when the door is in the closed position.  Kudela teaches using a slit valve door to initiate a vacuum-tight seal (par. 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring combination, as taught by Comeaux and Ludwig, to include a vacuum-tight seal, as taught by Kudela, because then seal status in processes that require a vacuum would have been monitored.
Claim(s) 8, 9, 40 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comeaux in view of Ludwig as applied to claims 4, 36 and 45 above, and further in view of US Patent Application Publication 2009/0045371 to Kamibayashiyama (Kamibayashiyama).
Claim 8
Comeaux teaches all the limitations of claim 4 upon which claim 8 depends.  Comeaux does not teach that the movable valve door is a bonded slit valve or gate valve.  Kamibayashiyama teaches a bonded slit valve door (pars. 38, 39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring combination, as taught by Comeaux and Ludwig, to include a bonded slit valve door, as taught by Kamibayashiyama, because then seal status in semiconductor processes that require a bonded slit valve door would have been monitored.
Claim 9
Comeaux teaches all the limitations of claim 4 upon which claims 8 and 9 depend.  Comeaux does not teach that the moveable valve door is a bonded slit valve.  Kamibayashiyama teaches a bonded slit valve door (pars. 38, 39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring combination, as taught by Comeaux and Ludwig, to include a bonded slit valve door, as taught by Kamibayashiyama, because then seal status in semiconductor processes that require a bonded slit valve door would have been monitored.
Claim 40
Comeaux teaches all the limitations of claim 36 upon which claim 40 depends.  Comeaux does not teach that the movable valve door is a bonded slit valve or gate valve.  Kamibayashiyama teaches a bonded slit valve door (pars. 38, 39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring combination, as taught by Comeaux and Ludwig, to include a bonded slit valve door, as taught by Kamibayashiyama, because then seal status in semiconductor processes that require a bonded slit valve door would have been monitored.
Claim 49
Comeaux teaches all the limitations of claim 45 upon which claim 49 depends.  Comeaux does not teach that the movable valve door is a bonded slit valve or gate valve.  Kamibayashiyama teaches a bonded slit valve door (pars. 38, 39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring combination, as taught by Comeaux and Ludwig, to include a bonded slit valve door, as taught by Kamibayashiyama, because then seal status in semiconductor processes that require a bonded slit valve door would have been monitored.
Claim(s) 23, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comeaux in view of US Patent Application Publication 2012/0259559 to Jeeves et al. (Jeeves).
Claim 23
Comeaux teaches all the limitations of claim 1 upon which claim 23 depends.  Comeaux does not teach that the strain gage micro strain data is converted to a digital signal through use of a circuit including a Wheatstone bridge to convert micro strain to data to a change in voltage, conditioning an analog signal from the measured change in voltage, and converting the analog signal to the digital signal.  Jeeves teaches using a Wheatstone bridge to measure strain (par. 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring, as taught by Comeaux, to include a Wheatstone bridge, as taught by Jeeves, because then a well known and reliable method of electrically measuring strain would have been available.
Claim 24
Comeaux and Jeeves teach all the limitations of claim 23 upon which claim 24 depends.  Comeaux and Jeeves do not teach that the circuit is incorporated into a printed circuit board.  The Examiner takes Official notice that incorporating the circuit into a printed circuit board is well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring combination, as taught by Comeaux and Jeeves, to include a printed circuit board, because then a well known method of organizing circuits in a spatially efficient manner would have been available.
Claim 27
Comeaux and Jeeves teach all the limitations of claim 23 upon which claim 27 depends.  Comeaux and Jeeves do not teach that the circuit comprises an amplifier.  The Examiner takes Official Notice that using an amplifier to amplify a measured signal is well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring combination, as taught by Comeaux and Jeeves, to include an amplifier, because then the measured signal would have been adjusted to a range appropriate for further processing.
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comeaux in view of US Patent Application Publication 2020/0182377 to Brown et al. (Brown).
Claim 42
Comeaux teaches all the limitations of claim 41 upon which claim 42 depends.  Comeaux does not teach a thermocouple in communication with one of the sensors measuring micro strain on the exterior surface of the valve assembly.  Brown teaches a thermocouple along with sensors that measure strain in a valve (pars. 18, 22).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve health monitoring, as taught by Comeaux, to include a thermocouple, as taught by Brown, because then a well known method of measuring temperature would have been available.
Allowable Subject Matter
Claims 7, 12-15, 18, 19, 39 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct any minor informalities.
Claims 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864